Citation Nr: 1425002	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  12-22 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for the service-connected hypertension with arteriosclerosis, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for the service-connected paresthesia of the right mandibular nerve, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for the service-connected missing right side of mandible and teeth numbers 27 to 31 due to surgical resection, previously evaluated as recurrent right mandible cysts status post hemimandibulectomy with bone graft (also claimed as missing teeth), currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable rating for the service-connected residuals of umbilical hernia repair (scar).

5.  Entitlement to a compensable rating for the service-connected herpes zoster.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1943 to May 1946 and February 1949 to February 1958.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the RO.  

In August 2013, the Veteran testified from the RO by way of videoconference technology at a held with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board remanded the case for additional development of the record in September 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of an increased rating in excess of 20 percent for the service-connected hypertension with arteriosclerosis, an increased rating in excess of 10 percent for the service-connected paresthesia of the right mandibular nerve, and an increased, compensable rating for the service-connected herpes zoster, are being remanded to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The service-connected disability manifested by missing right side of mandible and teeth numbers 27 to 31 due to surgical resection is shown to be productive of a disability picture that more nearly approximates that of loss of approximately one-half of the mandible.

2.  The service-connected umbilical hernia residuals is shown to be productive of a disability picture that more closely resembles that a superficial and painful scar.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating of 50 percent, but no higher, for the service-connected disability manifested by the missing right side of mandible and teeth numbers 27 to 31 due to surgical resection are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7 and 4.150 including Diagnostic Code 9905-9902 (2013).

2.  The criteria for the assignment of a rating of 10 percent, but no higher for the service-connected residual umbilical hernia repair scar are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7 and 4.118 including Diagnostic Code 7804 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

An August 2010 letter satisfied the duty to notify provisions with respect to the issues being decided herein.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in an April 2014 supplemental statement of the case.

The Veteran's service treatment records and VA medical treatment records have been obtained with respect to the claims being decided herein, and he has not identified any outstanding private or VA treatment records pertinent to these issues.  

The Veteran has also been afforded adequate VA examinations and testified at a videoconference hearing in August 2013.

Thus, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of the claims for increase hereinbelow.


II.  Analysis

A.  General Rating Provisions

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3.  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


B.  Rating in Excess of 10 Percent for Missing Right Side of Mandible and Teeth Numbers 27 to 31 Due to Surgical Resection 

By way of history, the Veteran's service treatment records show that his right mandible was fractured in 1945 during the extraction of a third molar.  

In March 1949, a cyst was noted in the area of the fracture and it, along with the first molar, was removed.  In May 1953, another cyst was removed on the right side of the mandible.  The findings in June 1953 revealed a large surgical defect in the right molar area of the mandible, and it was noted that the defect would probably always be there and that prosthesis would be necessary at a later date.  

In 1971, the right side of the Veteran's mandible was surgically removed due to recurrent abscesses and a bone graft was performed.  

The VA examination findings in September 2010 revealed that there was a functional impairment due to loss of motion, loss of bone and loss of teeth in the lower right quadrant.  The Veteran was noted to be missing teeth #s 2 12 13 18 27 28 29 30 31 as well as his third molar.  Maxillary teeth had been replaced with a removable partial denture.  Teeth numbers 27 and 31 were not replaceable with a prosthesis due to the loss of his mandible on the right side.  Interincisal range of motion revealed that maximum opening was 36 mm.  Lateral excursions were those of 2 mm to the left and 6 mm to the right.  

The Veteran was noted to be missing the right side of his mandible distal to tooth #26.  A rib bone had been grafted as a replacement maxilla,  and the hard palate
were intact.  He was diagnosed as having missing right side of the mandible and teeth #'s 27-31 due to resection.

The VA examination findings in January 2014 revealed that the Veteran had anatomical loss or bony injury of the mandible that was not due to edentulous atrophy or periodontal disease.  He was noted to have loss of approximately 1/2 of the mandible involving the temporomandibular articulation.  He was also noted to have lost the right condyle (condyloid process) of the mandible and right coronoid process of the mandible.  He did not have an injury resulting in malunion or nonunion of the mandible or injury to the maxilla.  

Diagnostic Code 9913 establishes a disability evaluation for tooth loss due to loss of substance of the body of the maxilla or mandible without loss of continuity.  Where the lost masticatory surface cannot be restored by a "suitable prosthesis," a maximum 40 percent disability rating is warranted for the loss of all teeth.  

For the loss of all upper teeth or all lower teeth, where the lost masticatory surface cannot be restored by suitable prosthesis, a 30 percent rating is warranted.  

For the loss of all upper and lower posterior or upper and lower anterior teeth, a 20 percent rating is warranted.  

For the loss of all upper anterior or lower anterior teeth, or for the loss of all upper and lower teeth on one side, a 10 percent rating is warranted.  

Where the loss of masticatory surface can be restored by suitable prosthesis, a noncompensable (no percent) rating is assignable.  These ratings apply to bone loss through trauma or disease, such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, because such loss is not considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2013).

The rating criteria under Diagnostic Code 9905, for limited motion of the temporomandibular articulation, provides that inter-incisal range limited from 31 to 40 mm warrants a 10 percent rating; from 21 to 30 mm warrants a 20 percent rating; from 11 to 20 mm warrants a 30 percent rating; and from 0 to 10 mm warrants a 40 percent rating.  38 C.F.R. § 4.150.  

Range of lateral excursion limited to 0 to 4 mm is assigned a 10 percent rating. Id, Diagnostic Code 9905.  

Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  Id, Note to Diagnostic Code 9905.  

Under Diagnostic Code 9902, loss of approximately one-half of the mandible involving temporomandibular articulation is rated as 50 percent disabling.  

It is rated as 30 percent disabling if it does not involve the temporomandibular articulation.  38 C.F.R. § 4.150.

Finally, under Diagnostic Code 9901, complete loss of the mandible, between angles, warrants a 100 percent disability rating.  Diagnostic Code 9900 applies when there is osteomyelitis or osteoradionecrosis of either the maxilla or mandible and directs the rater to rate as osteomyelitis, chronic, under Diagnostic Code 5000.

The Veteran is presently evaluated as 10 percent disabling under Code 9904 for malunion of the mandible, moderate displacement.  

However, the VA dental examination report in January 2014 specifically noted that the Veteran did not have an injury resulting in malunion or nonunion of the mandible.  Rather, the examiner found that he had lost approximately half of the mandible involving the temporomandibular articulation not due to edentulous or periodontal disease.  

This is consistent with earlier findings at a VA dental examination in September 2010 wherein the Veteran was diagnosed as having missing right side of mandible and teeth #'s 27-31 due to resection.  

Indeed, the RO changed the evaluation of the Veteran's service-connected dental disability from recurrent right mandible cysts status post hemimandibulectomy with bone graft to missing right sided of mandible and teeth #'s 27-31 due to resection.  

Accordingly, based on this record, the service-connected disability picture is found to more closely resemble the criteria for a 50 percent rating under Code 9902 for loss of approximately one-half of the mandible involving the temporomandibular articulation throughout the appeal period.

A higher than 50 percent rating is not warranted as the evidence fails to demonstrate that there is complete loss of the mandible between angles.  The evidence clearly demonstrates it is only the right side of the mandible that is affected rather than the whole mandible.  Consequently, a higher disability rating is not warranted under Diagnostic Code 9901.  Moreover, there is no evidence of an infection of the bone such as osteomyelitis or osteoradionecrosis.  Thus, evaluation under Diagnostic Code 9900 is not warranted as well.


C.  Compensable Rating for Residuals of Umbilical Hernia Repair (Scar)

Historically, the Veteran underwent repair of an umbilical hernia in June 1955 with an uneventful recovery.  He testified in August 2013 that the area of his hernia repair was periodically painful, raw and inflamed and would hurt if he brushed up against something.  He estimated that this occurred two to three times a year for approximately one month in duration.

The VA outpatient records on file are devoid of complaints or findings related to residuals of umbilical hernia repair or scar.  The findings at a VA examination in January 2014 revealed no residual hernia.  It was noted that there was barely a scar to be seen, and it was not painful or unstable.  It measured 0.5cm long x 2mm wide and was hypopigmented.  It was not raised or depressed in the area of the umbilicus and was not tender.   

Taking into account the relevant medical evidence and the applicable rating criteria, the Board finds that a higher rating of 10 percent is warranted pursuant to Diagnostic Code 7804.  While the scar was not found to be tender or painful at the January 2014 examination, the Veteran testified that the scar irritation was periodic, with pain and inflammation occurring two to three times a year for approximately a month at a time.  He, as a layperson, is competent to report observable symptoms of his scar, such as pain and inflammation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994), Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007) (holding that a Veteran's lay statement can be competent evidence of symptoms that are capable of lay observation).  The Board finds credible the Veteran's lay statement as to pain.  

Thus, on this record, the service-connected disability picture is shown to more nearly approximate that of a tender scar.  

In resolving all reasonable doubt in the Veteran's favor, a 10 percent rating is warranted under Code 7804.  38 C.F.R. § 4.3.

A higher than10 percent rating under Diagnostic Code 7804 is not warranted because the Veteran has just one residual hernia scar, and a higher rating under Code 7804 requires three or four painful or unstable scars.

The Board considered other potentially applicable codes.  Diagnostic Code 7800 provides for ratings higher than 10 percent but such code contemplates burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck with characteristics of disfigurement. 38 C.F.R. § 4.118 (2013). 

As the Veteran's residual hernia scars are located on his abdomen, Diagnostic Code 7800 is not for application.  

Similarly, Diagnostic Code 7801 does not apply in this case, as the weight of the lay and medical evidence does not demonstrate that the Veteran's residual hernia scars are deep and nonlinear.  38 C.F.R. § 4.118.  

Additionally, Diagnostic Code 7802 does not provide for a rating higher than 10 percent and is therefore not applicable here.  38 C.F.R. § 4.118 (2013).  

Diagnostic Code 7805 rates other types and effects of scars not considered in a rating provided under the prior Diagnostic Codes.  38 C.F.R. § 4.118 (2013).  This code does not apply as the evidence shows that the Veteran's hernia scar does not result in any other disabling manifestation not contemplated by the remaining Diagnostic Codes pertaining to scars. 

In summary, the Board concludes that a 10 percent rating, but no higher, is warranted for the Veteran's residual hernia scar throughout the appeal period.  38 C.F.R. § 4.118, Code 7804.



D.  Extraschedular Consideration 

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.   

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology with respect to his missing right side of mandible and teeth numbers 27 to 31 due to surgical resection and residuals of umbilical hernia repair (scar).  The criteria rate the disorders on the basis of the extent and severity of the symptoms, the amount of the body affected and the type of treatment required. 

The manifestations are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate.

Thus, the Board finds no basis for referring the case for extraschedular consideration.  


ORDER

An increased rating of 50 percent, but no higher for the service-connected disability manifested by missing right side of the mandible and teeth numbers 27 to 31 due to surgical resection, previously evaluated as recurrent right mandible cysts status post hemimandibulectomy with bone graft (also claimed as missing teeth), is granted, subject to the regulations controlling disbursement of VA monetary benefits.  

A increased rating of 10 percent, but no higher for the service-connected residuals of umbilical hernia repair (scar) is granted, subject to the regulations controlling disbursement of VA monetary benefits.



REMAND


Entitlement to a Greater Than 20 Percent Rating for Hypertension with Arteriosclerosis

With respect to the issue of an increased rating higher than 20 percent for the service-connected hypertension with arteriosclerosis, the Board remanded the issue in September 2013 in order to obtain private treatment records that were identified as outstanding.  However, the Veteran's representative contacted the Board in April 2014 and informed the Board that the Veteran never received treatment from the identified physician, but rather he was treated by Dr. Robert Thomas for his hypertension.  He enclosed an authorization record (VA Form 21-4142) with Dr. Thomas' address on it.  

Accordingly, this identified evidence must be obtained in order to make a fully informed decision in this matter.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  


Entitlement to a Compensable Rating for Herpes Zoster

By way of history, the service treatment records show that the Veteran was treated in July 1945 for herpes zoster, initially diagnosed as dermatitis of the hands.  He was subsequently treated in September 1949 for dermatophytosis and dermatitis venenata, right foot, due to tincture of merthiolate.  

The VA treatment records show various complaints of skin problems, including complaints in January 2010 of "overall body itching", with specific mention of the arms, back, trunk, neck, chest, waist and legs.    

The VA examiner in January 2014 said that review of the medical records did not reveal a diagnosis of herpes zoster.  Instead, he diagnosed the Veteran as having eczema since service in the 1950s.  He also noted that the Veteran had no skin lesions for him to see anywhere on his skin at that time.  

The Veteran testified at the hearing in August 2013 that his outbreaks occur mostly in the summertime.  Accordingly, the Board finds that a remand for a new VA examination during a flare-up, if possible, is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet App 303 (2007) (holding that when VA undertakes to provide the Veteran with an examination, it must ensure that the examination is adequate); Ardison v. Brown, 6 Vet. App. 405 (1994) (holding that when evidence reflects that a disability has a history of remission and recurrence, the duty to assist requires that any examination be given during an active stage of the condition.

The Veteran also testified that he gets stronger medication for his skin disability from his private doctor (as opposed to his VA doctor).  

As the record does not contain private treatment records pertinent to the Veteran's skin disability, such identified records should be obtained.  38 U.S.C.A. § 5103A(b).


Entitlement to Rating Greater than 10 Percent for Paresthesia of the Right Mandibular Nerve

As the title page of this decision shows, the Veteran is service connected at 10 percent for paresthesia of the right mandibular nerve.  That is, he is rated under Code 8402 for incomplete paralysis of the cranial nerve that is moderate in degree.  This is based, in part, on a VA examination report in January 2014 wherein he denied numbness or tingling.  

However, in April 2014, a statement from the Veteran's representative asserted that all of the Veteran's disabilities had worsened and that, at times, he experienced "excruciating pain" from his right mandibular nerve condition.  

As this new evidence, which was submitted after the most recent supplemental statement of the case in April 2014, is relevant to the issue at hand and was not accompanied by a written waiver of review by the AOJ in the first instance, it must be remanded for AOJ review.  38 C.F.R. § 20.1304(c).

Accordingly, these remaining matters are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should take all indicated action in order to request copies of private treatment records for the Veteran's hypertension from Dr. Robert Thomas located in Walterboro, South Carolina, from 2009 to present.  See VA Form 21-4142 dated in April 2014.

2.  The AOJ should also take appropriate steps to request from the Veteran the name, address and dates of treatment of the private physician who treats him for his skin disability.  Thereafter, obtain these records following the procedures set out in 38 C.F.R. § 3.159.  

If any of the above requested records are not obtainable, the Veteran and his representative should be notified and the record clearly documented.

3.  The AOJ then should have the Veteran scheduled for a VA examination to determine the extent of service-connected skin disability.  To the extent possible, this examination should be scheduled in the summer months and/or during a flare-up. 

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide a detailed review of the Veteran's history, complaints, and the nature and extent of his skin disability.  The examiner should indicate the percentage of the face and body affected by the skin disability as well as the frequency of outbreaks.

4.  The AOJ also should review the newly submitted evidence in April 2014 with respect to the claim for an increased rating for the service-connected paresthesia of the right mandibular nerve, currently evaluated as 10 percent disabling, and after undertaking any additional development deemed appropriate to properly decide this claim, readjudicate this matter as well as the claims for increased ratings for hypertension with arteriosclerosis, currently rated 20 percent disabling, and herpes zoster, currently rated noncompensable in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC, and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


